  8:19-cv-00356-JFB-CRZ Doc # 58 Filed: 08/05/21 Page 1 of 1 - Page ID # 409




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TINA J. WALKER,

                   Plaintiff,                              8:19CV356

      vs.
                                                            ORDER
CITY OF FREMONT, a political
subdivision of the State of Nebraska;
SCOTT GETZSCHMAN, in his official
capacity as mayor and individually;
BRIAN NEWTON, in his official capacity
as city administrator and individually; and
SHANE WIMER, in his official capacity as
assistant     city   administrator      and
individually;

                   Defendants.


      The parties have jointly requested a stay of the case and case progression
deadlines pending completion of an agreed mediation. Accordingly,

      IT IS ORDERED:

      1)    All activity and unexpired case progression deadlines in this case are
            stayed pending further order of the court.

      2)    A telephonic status conference to discuss the outcome of the parties’
            planned mediation is set for November 16, 2021 at 11:00 a.m. before
            the undersigned magistrate judge. The conference will be canceled
            upon advance notice from the parties that the case is settled.


      Dated this 5th day of August, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
